Citation Nr: 1222146	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hip disabilities and bilateral knee disabilities.  Jurisdiction of this matter was then returned to the RO located in Roanoke, Virginia.

In a July 2011 decision, the Board dismissed the Veteran's claim of entitlement to service connection for a bilateral hip disability pursuant to his April 2011 withdrawal of that issue, granted service connection for a left knee disability, and remanded the issue of service connection for a right knee disability for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011 the Veteran testified at a Board hearing at the RO (Travel Board).  A transcript of the hearing is associated with the claims file.  The Acting Veterans Law Judge (AVLJ) that presided over that hearing is no longer employed by the Board.  By statute  a VLJ or Board member who conducts a Board hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002).  Because the AVLJ who conducted the April 2011 hearing was no longer employed by the Board, the Veteran was sent a letter in April 2012 in which he was given the option of testifying at another hearing.  According to the Veteran's timely reply, he wished to appear at a hearing before another judge at his local regional office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a VLJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

